Case 1:20-cv-01088-JTN-PJG ECF No. 14, PageID.108 Filed 11/16/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

LENA BALLY, et al.,                                         Case No. 1:20-cv-1088

               Plaintiffs,                                  Hon. Janet Neff

v.

GRETCHEN WHITMER,
in her official capacity as
Governor of Michigan, et. al

               Defendants


                             NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a), notice is hereby given that Plaintiffs

Lena Bally, Steven Butler, Gavriel Grossbard, and Carol Hatch voluntarily dismiss the above-titled

action. This notice of dismissal is being filed before service by any opposing party of either an

answer or a motion for summary judgment.


Dated: November 16, 2020                            Respectfully submitted by:

                                                    /s/ Maxwell Goss
                                                    Maxwell J. Goss (MI P78594)
                                                    MAXWELL GOSS, PLLC
                                                    370 E. Maple Road, Third Floor
                                                    Birmingham, Michigan 48009
                                                    248.266-5879
                                                    max@maxwellgoss.com
                                                    Local Counsel for Plaintiffs

                                                    James Bopp, Jr. (IN #2838-84)*
                                                    jboppjr@aol.com
                                                    Richard E. Coleson (IN #11527-70)*
                                                    rcoleson@bopplaw.com
                                                    Courtney Turner Milbank (IN #32178-29)*
                                                    cmilbank@bopplaw.com
                                                    True the Vote, Inc.

                                                1
Notice of Voluntary Dismissal
Case 1:20-cv-01088-JTN-PJG ECF No. 14, PageID.109 Filed 11/16/20 Page 2 of 3




                                         Validate the Vote Project
                                         THE BOPP LAW FIRM, PC
                                         1 South Sixth St.
                                         Terre Haute, IN 47807-3510
                                         Telephone: 812/232-2434
                                         Lead Counsel for Plaintiffs

                                         * Application for admission pending




                                     2
Notice of Voluntary Dismissal
Case 1:20-cv-01088-JTN-PJG ECF No. 14, PageID.110 Filed 11/16/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       This is to certify that on November 16, 2020, the undersigned caused the foregoing

document to be filed using the Court’s electronic filing system, which will provide electronic

notice to all counsel of record. Notice is also being provided by U.S. mail and email to any

defendants who have not appeared in the case and for whom contact information is available.

                                                   /s/ Maxwell Goss
                                                   Maxwell Goss




                                              3
Notice of Voluntary Dismissal
